Per Curiam.

The commissioner’s first argument is in two parts. First, the commissioner argues that we may take judicial notice of exhibits admitted into evidence in the earlier case between her and National Distillers. Second, she argues that the facts presented in these exhibits tend to prove that the value of the drawings was inconsequential and that National Distillers is collaterally estopped from asserting that the value of the drawings was greater than set forth in these exhibits. We disagree.
Evid.R. 201(B) states:
“A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.”
The exhibits submitted by the commissioner fail to fit into either category. The percentage of time outside engineers devoted to preparing drawings is not *216generally known within the territory of this court nor is the accuracy of the sources, the exhibits, reasonably beyond question. We cannot be sure of their context since no one testified to explain them.
Moreover, the cases the commissioner cites allow us to take “judicial notice” of our docket records; the cases do not state that we may take judicial notice of evidence contained in the transcripts. In State ex rel. Galloway v. Indus. Comm. (1926), 115 Ohio St. 490, 154 N.E. 736, we reviewed our record to determine that the same questions raised in a mandamus petition had been presented and disposed of in an earlier case. In Klick v. Snavely (1928), 119 Ohio St. 308, 164 N.E. 233, we reviewed our orders to determine that an allegation in a petition was not true. Finally, in Hughes v. Butler Cty. Bd. of Revision (1944), 143 Ohio St. 559, 28 O.O. 477, 56 N.E.2d 63, we took judicial notice of the record in a case previously before us to determine that we had already answered a principal question in the earlier case. These cases sound more like collateral estoppel cases; in none of these cases did we take judicial notice of the adjudicative facts contained in earlier cases.
In truth, the commissioner’s argument actually is a collateral estoppel, or issue preclusion, argument. In Krahn v. Kinney (1989), 43 Ohio St.3d 103, 107, 538 N.E.2d 1058, 1062, we stated:
“Collateral estoppel precludes the relitigation of an issue that has been ‘actually and necessarily litigated and determined in a prior action.’ ”
In Krahn, we determined that the issue decided in an earlier action did not resolve the issue then before the court. The earlier action decided whether a guilty plea was knowingly, voluntarily, and intelligently entered; the issue before us in Krahn was whether an attorney committed malpractice by failing to transmit a plea bargain offer.
Turning to this case, we decided, in Emery, that the bid package, which included the drawings, was an inconsequential element of the transaction with the engineering companies. We determined that the overriding purpose in the Emery transactions was the receipt of professional, engineering services, not the bid package. Deciding this question did not decide, contrary to the commissioner’s argument, that the personal property had insignificant value. Instead, we determined the objective of the purchaser in contracting with the engineering firms.
The issue in the instant case is the value of the drawings. This issue is different from the issue in Emery and its determination is not barred by collateral estoppel.
Next, as to the value of the drawings, the commissioner argues that the BTA should have included the costs of the drawings in the valuation of the machinery *217under full cost-absorption principles, in which all costs associated with a machine are capitalized on the owner’s books. She maintains that the BTA erred in believing the estimate of the witness.
Nevertheless, R.C. 5701.03 exempts drawings from the personal property tax. In Goodyear Aircraft Corp. v. Peck (1954), 162 Ohio St. 200, 55 O.O. 101, 122 N.E.2d 700, we ruled that the language of R.C. 5701.03 is unambiguous and concluded that the costs of the drawings should not be included in the cost of the machinery. Furthermore, in Youngstown Sheet & Tube Co. v. Bowers (1957), 166 Ohio St. 122, 1 O.O.2d 345, 140 N.E.2d 313, paragraph four of the syllabus, we held that the commissioner cannot avoid the exemption in R.C. 5701.03 for drawings by arguing that he is only taxing the construction projects and that the books of the taxpayer show everything that the commissioner taxed as allocated to the cost of those projects. Thus, contrary to the commissioner’s argument here, drawings capitalized as part of machinery are exempt from the personal property tax.
Moreover, we may not reverse a determination of the BTA to grant credibility and weight to a witness absent a showing that the BTA abused its discretion in doing so. Witt Co. v. Hamilton Cty. Bd. of Revision (1991), 61 Ohio St.3d 155, 157, 573 N.E.2d 661, 663. The commissioner has not asserted that the BTA abused its discretion in believing the witness; she simply argues that the BTA erred in its decision. Under Witt, however, we affirm the BTA’s decision to believe the witness.
Accordingly, we affirm the BTA’s decision.

Decision affirmed.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.